Title: To Thomas Jefferson from Abiel Holmes, 9 November 1808
From: Holmes, Abiel
To: Jefferson, Thomas


                  
                     Sir, 
                     Cambridge, 9 November, 1808.
                  
                  I now return to you the Memoires de l’Amerique, which you did me the honour to send me in aid of my compilation of American Annals. Although the books arrived too late for the purpose for which you most obligingly intended them, I could not forbear to examine so important a collection of authentic and official documents, pertaining to the history of our country. On examination, these appeared so much confirmatory and illustrative of that history, as to induce me to make considerable extracts and references, that, in case of a future impression of the Annals, they may have the benefit of these illustrations, and the sanction of this authority. The time and labour requisite for such a minute and careful examination of the Memoires, together with my professional duties, are the apology which I have to offer for so long a detention of them, and which I hope, Sir, you will be pleased to accept.
                  Your early approbation of the plan of my work, and your valuable contribution of materials towards its execution, were a great encouragement to me during the labours of it. In the favourable reception which it has met abroad, as well as at home, I cherish a grateful sense of the patronage afforded it by the literati of our own country, and particularly by the President of the United States. 
                  I am, Sir, with much respect, Your greatly obliged and very humble servant
                  
                     Abiel Holmes.
                  
                  
                     Nov. 14. Missing the opportunity of conveyance which I had expected, I have now put the books on board the Schooner Polly and Eliza for Alexandria, with a written request to Faxon, Metcalf & Co. of that place to forward them to the President; who, I hope, will duly receive them with the repeated thanks of his humble servant
                  
                  
                     A. Holmes.
                  
               